DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 18-20 are objected to because of the following informalities:  incorrect adjective.
Claims 7 and 18-20 recite: “…wherein said support body furthermore comprises a consumption indicator…”  The correct adjective should be “further”.
Claim 8 is objected to because of the following informalities:  incorrect preposition.
Claim 8 recites: “…wherein at least one end of said refill is free to shrink upon evaporation of the fragrance and said consumption indicator consists in colored stripes or dots which are provided on the base of said support body and become visible thanks to the refill shrinking.  The correct preposition is “of” instead of “in”.
For purposes of examination, examiner will interpret claim 8 as reciting: “…wherein at least one end of said refill is free to shrink upon evaporation of the fragrance and said consumption indicator consists of colored stripes or dots which are provided on the base of said support body and become visible thanks to the refill shrinking.”
Claim 8 is objected to because of the following informalities:  incorrect phrase.
Claim 8 recites: “…wherein at least one end of said refill is free to shrink upon evaporation of the fragrance and said consumption indicator consists of colored stripes or dots which are provided on the base of said support body and become visible thanks to the refill shrinking.”  This phrase term creates confusion and therefore, should be substituted for another appropriate phrase, such as “due to”.
For purposes of examination, examiner will interpret claim 8 as reciting: “…wherein at least one end of said refill is free to shrink upon evaporation of the fragrance and said consumption indicator consists of colored stripes or dots which are provided on the base of said support body and become visible due to the refill shrinking.”
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 6 recites, as currently interpreted by examiner as a result of 112(b) rejection below, “The fragrance diffuser of claim 3, wherein said rib and said axial cut-out have matching profiles allowing their mutual engagement.”
Claim 15 also recites “The fragrance diffuser of claim 3, wherein said rib and said axial cut-out have matching profiles allowing their mutual engagement.” 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “…wherein said longitudinal axial cut-out…”  There is no mention of a longitudinal axial cut-out previously in any of the claims which claim 4 depends from.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 4 as reciting: “…wherein said axial cut-out…”
Claims 16 and 20 are rejected because they depend on rejected claim 4.
Claim 6 recites the limitation “The fragrance diffuser of claim 1, wherein said rib and said axial cut-out have matching profiles allowing their mutual engagement.”  There is no mention of an axial cut-out previously in claim 1.  Therefore, there is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, examiner will interpret claim 6 as reciting: “The fragrance diffuser of claim 3, wherein said rib and said axial cut-out have matching profiles allowing their mutual engagement.”
Claim 14 recites the limitation: “The fragrance diffuser of claim 2, wherein said rib and said axial cut-out have matching profiles allowing their mutual engagement.”  There is no mention of an axial cut-out previously in claim 2.  Therefore, there is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, examiner will interpret claim 14 as reciting: “The fragrance diffuser of claim 13, wherein said rib and said axial cut-out have matching profiles allowing their mutual engagement.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 11-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wheatley et al. (US Pat. No. 8,460,609, hereinafter Wheatley).
In regards to Claim 1, Wheatley discloses a fragrance diffuser (#10) for motor vehicle interiors, of the type comprising an elongated support body (#22), a refill of a fragrance-impregnated plastic material (#38 polymer bodies with scent material interspersed within) fixed to a fastening base of said support body (#22), and an elastic clamp (#26 vent rod) to hook the diffuser onto a motor vehicle ventilation system grid, wherein said fastening base consists of a rib (#70 protrusion) longitudinally extending for at least part of said support body length and retaining by friction said refill (#38) of a fragrance-impregnated plastic material which at least partially surrounds said rib (#70) (see figures 1 and 4a-4b, and column 3, lines 23-39, column 3, line 65 to column 4, line 26 and column 6, lines 35-37).
In regards to Claim 2, Wheatley discloses wherein the upper edge of said rib (#70) is widened relative to the thickness of the rib (#70) itself (see figures 4a-4b).
In regards to Claim 3, Wheatley discloses wherein said refill (#38) is shaped as an elongated parallelepiped, extends for at least part of said support body length (#22) and is provided with an axial cut-out (#74) whose shape and size correspond to those of said rib (#70) (see figure 4b).
In regards to Claim 4, Wheatley discloses wherein said axial cut-out (#74) is closed at both opposite ends thereof (see figure 4b).
In regards to Claim 6, Wheatley discloses wherein said rib (#70) and said axial cut-out have matching profiles allowing their mutual engagement (see figure 4b).
In regards to Claim 11, Wheatley discloses wherein said refill (#38) is made of plastic material that can be impregnated with scented essences (see column 4, lines 23-44).
In regards to Claim 12, Wheatley discloses wherein said refill (#38) made of a fragrance-impregnated plastic material is elastically and interchangeably mounted on said rib (#70) (see figure 4b, and column 4, lines 23-44 and column 6, lines 35-37).
In regards to Claim 13, Wheatley discloses wherein said refill (#38) is shaped as an elongated parallelepiped, extends for at least part of said support body length (#22) and is provided with an axial cut-out (#74) whose shape and size correspond to those of said rib (#70) (see figure 4b).
In regards to Claim 14, Wheatley discloses wherein said rib (#70) and said axial cut-out (#74) have matching profiles allowing their mutual engagement (see figure 4b).
In regards to Claim 15, Wheatley discloses wherein said rib (#70) and said axial cut-out (#74) have matching profiles allowing their mutual engagement (see figure 4b).
In regards to Claim 16, Wheatley discloses wherein said rib (#70) and said axial cut-out (#74) have matching profiles allowing their mutual engagement (see figure 4b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley.
In regards to Claim 5, Wheatly discloses the fragrance diffuser as recited in claim 3.  Although Wheatley is silent in regards to wherein said axial cut-out (#74) is open at one end thereof, and said refill (#38) is U-shaped, changing the shape of the cut-out and refill is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 17, Wheatley discloses wherein said rib (#70) and said axial cut-out (#74) have matching profiles allowing their mutual engagement (see figure 4b).
Claims 7-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley in view of Wheatley et al. (US Pat. Pub. No. 2010/0065654, hereinafter ‘654).
In regards to Claims 7 and 18-20, Wheatley discloses the fragrance diffuser as recited in claims 1-4 respectively, but fails to disclose wherein said body support (#22) further comprises a consumption indicator of said refill (#38), which indicator becomes visible only after that said refill shrinks due to the exhaustion of said fragrance.
However, ‘654 teaches an air freshener having at least one rod to engage in an air vent.  The air freshener comprises elongated support body, a refill (#426 polymer body with a scented oil therein) of a fragrance-impregnated plastic material fixed to a fastening base of said support body (#404a), an elastic clamp (#404a) to hook the diffuser onto a motor vehicle ventilation system grid, wherein the fastening base consists of a rib (#410) longitudinally extending for at least part of said support body (#404a) length and retaining by friction said refill (#426) which at least partially surrounds said rib (#410) (see figures 25-27b, and paragraph [0119]).
‘654 further teaches that the air freshener can include an end-of-life indicator, i.e. consumption indicator, when it is time to replace the air freshener. Indicia, such as "time to replace," may be provided under the scent portion (#426 polymer body with scented oil) so that the indicia becomes visible over time (see paragraph [0088]).  Since the indicia becomes visible over time, it is considered obvious that this occurs because of the shrinking due to the exhaustion of the of the scent portion (#426 polymer body with scented oil).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the fragrance diffuser as disclosed by Wheatley by further having said support body to further comprise a consumption indicator of said refill, which indicator becomes visible only after that said refill shrinks due to the exhaustion of said fragrance, as claimed by the applicant, with a reasonable expectation of success, as ‘654 teaches an air freshener having at least one rod to engage in an air vent, wherein the air freshener comprises elongated support body, a refill of a fragrance-impregnated plastic material fixed to a fastening base of said support body, an elastic clamp to hook the diffuser onto a motor vehicle ventilation system grid, wherein the fastening base consists of a rib longitudinally extending for at least part of said support body length and retaining by friction said refill which at least partially surrounds said rib, and wherein the air freshener can include an end-of-life indicator, i.e. consumption indicator, when it is time to replace the air freshener, whereby indicia, such as "time to replace” or other indicia such as colored stripes or dots, may be provided under the scent portion so that the indicia becomes visible over time, thereby making it easier for the user to notice when the refill needs to be replaced (see paragraphs [0088] and [0119]).
In regards to Claim 8, Wheatley in view of ‘654, discloses the fragrance diffuser as recited in claim 7.  ‘654 further teaches wherein at least one end of said refill (#426) is free to shrink upon evaporation of the fragrance (see paragraphs [0088] and [0119]).  
Although Wheatley, in view of ‘654, is silent in regards to wherein said consumer indicator consists of colored stripes or dots which are provided on the base of said support body and become visible due to the refill shrinking, changing the type of indicia to colored stripes or dots is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the fragrance diffuser as disclosed by Wheatley by further having said support body to further comprise a consumption indicator of said refill, which indicator becomes visible only after that said refill shrinks due to the exhaustion of said fragrance, wherein at least one end of said refill is free to shrink upon evaporation of the fragrance and said consumption indicator consists of colored stripes or dots which are provided on the base of said support body and become visible due to the refill shrinking, as claimed by the applicant, with a reasonable expectation of success, as ‘654 teaches an air freshener having at least one rod to engage in an air vent, wherein the air freshener comprises elongated support body, a refill of a fragrance-impregnated plastic material fixed to a fastening base of said support body, an elastic clamp to hook the diffuser onto a motor vehicle ventilation system grid, wherein the fastening base consists of a rib longitudinally extending for at least part of said support body length and retaining by friction said refill which at least partially surrounds said rib, and wherein the air freshener can include an end-of-life indicator, i.e. consumption indicator, when it is time to replace the air freshener. Indicia, such as "time to replace" or other types of indicia, such as colored stripes or dots, may be provided under the scent portion so that the indicia becomes visible over time, thereby making it easier for the user to notice when the refill needs to be replaced (see paragraphs [0088] and [0119]).
Claims 1, 3, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Quintanar et al. (US Pat. Pub. No. 2018/0009293, with effective filing date of July 7, 2016, hereinafter Quintanar) in view of Wheatley.
In regards to Claim 1, Quintanar discloses a fragrance diffuser for motor vehicle interiors, of the type comprising an elongated support body (#14), a refill (#22) of a fragrance-impregnated material fixed to a fastening base of said support body (#18), an elastic clamp (#18) to hook the diffuser onto a motor vehicle ventilation system grid, wherein the fastening base consists of a rib (#12) longitudinally extending for at least part of said support body (#14) length and retaining by friction said refill (#22) which at least partially surrounds said rib (#12) (see figures 2-3, and paragraphs [0019]-[0021]). 
Quintanar does not explicitly disclose wherein the refill is a fragrance-impregnated plastic material. 
However, Wheatly teaches a fragrance diffuser (#10) for motor vehicle interiors, of the type comprising an elongated support body (#22), a refill of a fragrance-impregnated plastic material (#38 polymer bodies) fixed to a fastening base of said support body (#22), and an elastic clamp (#26 vent rod) to hook the diffuser onto a motor vehicle ventilation system grid, wherein said fastening base consists of a rib (#70 protrusion) longitudinally extending for at least part of said support body length and retaining by friction said refill (#38) of a fragrance-impregnated plastic material which at least partially surrounds said rib (#70) (see figures 1 and 4a-4b, and column 3, lines 23-39, column 3, line 65 to column 4, line 26 and column 6, lines 35-37).
Wheatley further teaches wherein the polymer bodies (#38), i.e. refill, have a scent material interspersed therein, i.e. fragrance-impregnated plastic material, wherein the scent material efficiently diffuses through and out of the polymer bodies (see column 4, lines 23-36).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the fragrance diffuser by substituting a known fragrance-impregnated material for another known fragrance-impregnated material, such as a fragrance-impregnated plastic material, as claimed by the applicant, with a reasonable expectation of success, as Wheatley teaches a fragrance diffuser for motor vehicle interiors comprising an elongated support body, a refill of a fragrance-impregnated plastic material, i.e. polymer bodies, fixed to a fastening base of said support body, and an elastic clamp to hook the diffuser onto a motor vehicle ventilation system grid, wherein said fastening base consists of a rib longitudinally extending for at least part of said support body length and retaining by friction said refill of a fragrance-impregnated plastic material which at least partially surrounds said rib, wherein the polymer bodies have a scent material interspersed therein, i.e. fragrance-impregnated plastic material, wherein the scent material efficiently diffuses through and out of the polymer bodies (see column 4, lines 23-36).
In regards to Claim 3, Quintanar discloses wherein the refill (#22) is shaped as an elongated parallelepiped, extends for at least part of the support body (#14) and is provided with an axial cut-out (#27) whose shape and size correspond to those of said rib (#12) (see figures 2-3).
In regards to Claim 5, Quintanar discloses wherein the axial cut-out (#27) is open at one end thereof and said refill (#22) is U-shaped (see figure 2).
In regards to Claim 17, Quintanar discloses wherein said rib (#12) and said axial cut-out (#27) have matching profiles allowing their mutual engagement (see figure 2).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759